SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

810
CA 12-00538
PRESENT: CENTRA, J.P., SCONIERS, VALENTINO, WHALEN, AND MARTOCHE, JJ.


IN THE MATTER OF JOHN COLVIN, ACTING
SUPERINTENDENT, FIVE POINTS CORRECTIONAL
FACILITY, PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

RONNIE COVINGTON, RESPONDENT-APPELLANT.


J. SCOTT PORTER, SENECA FALLS, FOR RESPONDENT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Seneca County (Dennis
F. Bender, A.J.), entered February 17, 2012. The order, among other
things, directed respondent to cooperate with the medical personnel of
the Department of Corrections and Community Supervision.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent appeals from an order that, inter alia,
granted the petition seeking to require him to cooperate with the
medical personnel of the Department of Corrections and Community
Supervision and to cooperate in the methods of force feeding and
necessary medical treatment. We conclude that this appeal is moot
because the order by its own terms has expired, and the exception to
the mootness doctrine does not apply herein (see generally Matter of
Hearst Corp. v Clyne, 50 NY2d 707, 714-715). We add only that there
is no merit to respondent’s contention that the order does not
“ ‘conform strictly to [Supreme Court’s] decision’ ” (Spier v
Horowitz, 16 AD3d 400, 401).




Entered:    July 19, 2013                       Frances E. Cafarell
                                                Clerk of the Court